       Case 19-30411            Doc 23          Filed 01/30/20 Entered 01/30/20 14:53:51                       Desc Main
                                                   Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Arsenio J Razo                                             )             Chapter 13
                                                                  )             Case No. 19 B 30411
         Debtor(s)                                                )             Judge Timothy A Barnes

                                                       Notice of Motion

     Arsenio J Razo                                                             Debtor A ttorney: Cutler & A s s ociates Ltd
     7727 Neenah Ave                                                            via Clerk's ECF noticing procedures
     Burbank, IL 60459


                                                                                >   Dirksen Federal Building
On February 27, 2020 at 10:30 am, I will appear at the location listed to the   >   219 South Dearborn
right, and present this motion.                                                 >   Courtroom 744
                                                                                >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                                /s/ MARILYN O. MARSHALL
methods indicated on or before Friday, January 31, 2020.
                                                                                MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 10/25/2019.

2.   The debtor(s) have failed to amend schedule H to list co-signed debt.

3. The debtor failed to provide proof of lines 16 and 21 on the 122C-2 form.

4. The debtor failed to file a feasible plan.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                                /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                              MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
